PER CURIAM.
Appellant was charged by indictment with first degree murder and after a jury trial was found guilty of second degree murder with a firearm, a lesser included offense. He was adjudicated guilty and sentenced to seventeen years imprisonment with a three year mandatory minimum, followed by ten years probation. This appeal follows. We affirm.
Appellant’s conviction for the killing of his twin brother, Harry, was tried under a theory of transferred intent, the state contending that appellant intended to shoot a deputy sheriff rather than his brother. Appellant contended that he did not intend to shoot anyone, and that the firearm went off by accident when he tripped over a rug.
We conclude the trial court did not err in denying appellant’s motion for judgment of acquittal. See State v. Law, 559 So.2d 187 (Fla.1989), and Cochran v. State, 547 So.2d 928 (Fla.1989).
GLICKSTEIN, C.J., and WARNER, J., concur.
GARRETT, J., dissents with opinion.